Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 12, and 19 recite the limitation “the predetermined risk” in lines 2, 2, and 3 respectively. There is insufficient antecedent basis for this limitation in the claim.
Claims 6, 13, and 20 recite the limitation “the order” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 14 recite the limitation “the start” in lines 2 and 3 respectively. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-4, 8-11, and 15-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The elements of the independent claims were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of the claims as a whole:
Claims 1, 8, 15: “identifying (identify) an enabled processor feature of the one or more processor features that has been predetermined to cause a machine-check exception overflow; and applying (apply) a memory fence to one or more instructions of the plurality of instructions that cause the host machine to access guest memory of the one or more virtual machines, wherein the memory fence prevents the host machine from executing the enabled processor feature during execution of the one or more instructions in the memory fence”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Jung et al. (US Patent Application Publication No. US 20220318053 A1) teaches a processor of a computing device including a plurality of cores and executing one or more instructions stored in a memory module including a non-volatile memory, thereby performing a stop procedure upon a power failure and performing a go procedure upon power recovery. In the stop procedure, the processor accesses process control blocks of processes being run, scheduling each process to a run queue of a corresponding first core among first cores included in the cores, removes the scheduled process from the run queue and makes the removed process wait in a waiting queue, executes an idle task, and stops a device included in the computing device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE EMANUELE/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114